department of the treasury internal_revenue_service washington d c date number release date cc dom fs p si uilc internal_revenue_service national_office field_service_advice memorandum for special trial attorney midstates region cc msr from deborah a butler assistant chief_counsel field service cc dom fs subject qualified liabilities and tracing_rules this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c d e f g h i j k date date date date date date date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure state country country issue sec_1 was section vi of notice_89_35 1989_1_cb_675 which modified the single account and 15-day rules of temp sec_1_163-8t still in effect during under the any account of the taxpayer rule set out in notice_89_35 can the taxpayer’s loan be allocated to the subsidiary’s expenditure and must that subsidiary be members of taxpayer’s consolidated_group do the any account and 30-day rules of notice_89_35 apply to debt refinancing as defined at sec_1_163-8t is an intercompany loan an investment_expenditure properly chargeable to capital_account for purposes of the debt allocation rules of sec_1_163-8t in a disguised sale of a partner’s stock in a subsidiary do intercompany loans to a subsidiary constitute capital expenditures with respect to the property transferred under sec_1_707-5 in a disguised sale of a partner’s stock in a subsidiary do capital expenditures of the subsidiary incurred and paid_by the subsidiary constitute capital expenditures with respect to the property transferred under sec_1_707-5 whether the commercial paper liabilities assumed by a are qualified liabilities under sec_1_707-5 conclusion sec_1 yes under section vi of notice_89_35 it would not be appropriate to treat the account of a subsidiary even if the member of the same consolidated_group as an account of the taxpayer for purposes of the same account rule the any account and day rule would apply to debt refinancing proceeds only to the extent that the proceeds are not allocable to the repayment of the preexisting debt sec_1_163-8t applies in a very narrow context and does not provide any authority for a broad treatment of intercompany loans no however the partners in this disguised sale are f c and b and it is not apparent that they loaned money to their lower-tier subsidiaries the origin of the funds with k does not change this analysis yes if the capital_expenditure can be traced to a contribution by the subsidiary’s parent if the expenditure has no relation and cannot be traced to the liability of the parent which is assumed then it is not a qualified_liability if taxpayer can show that for f and c the proceeds of the debt were contributed to the lower-tier subsidiaries which in turn used the money on capital expenditures then the taxpayer may be able to establish that these are qualified liabilities if the taxpayer can show that for b the proceeds of the debt were used for the acquisition of e then the taxpayer may be able to establish that it was a qualified_liability facts a is a limited_liability_company taxable as a partnership and subject_to tefra procedures a was formed on or about date by b as percent partner and d as percent partner b and d contributed their interests in e to a on or about date on or about date f transferred stock in g a state corporation which owned a power plant in country to a for a partnership_interest on that same date c transferred the stock of h a country company which in turn owned the stock of i and j both country companies operating power plants in the country to a for a partnership_interest all partners are affiliated with k and may or may not join in the k consolidated_return b f and c will be referred to as intermediate subsidiaries it is not clear that f and c were the historic owners of the lower-tier subsidiaries b in particular acquired its lower-tier subsidiary recently from k it appears that c and f subsequently contributed their respective interests in a to b b was then owned in the following percentages percent k percent c percent f and percent d a assumed dollar_figure of b’s liabilities it is our understanding that the intermediate subsidiaries assumed the liabilities in connection with either their acquisition or their development of the lower-tier subsidiaries these liabilities originally were assumed by f c and b from k the assumption agreements provide as follows the assumption_agreement dated date1 between k a and b provides that whereas k assigned to b and b in turn assigned to a shares of e and k issued dollar_figure of commercial paper allocated to those shares that b assumed the liability in connection with the transfer of shares to a and a then assumed the liability for the indebtedness the assumption_agreement dated date between f and a provides that whereas f assumed dollar_figure in indebtedness of commercial paper issued by k and f has transferred to a shares of g that a assumed the liability for the dollar_figure million indebtedness the refinancing of the existing debt the assumption_agreement dated date between k c and a provides that whereas c assumed dollar_figure of indebtedness of commercial paper issued by k and c has transferred to a shares of h that a assumed the liability for the dollar_figure million indebtedness the refinancing of the existing debt at all times however k remained the sole obligor of the commercial paper obligations a and b participated in an initial_public_offering ipo of approximately percent of a’s partnership interests on or about date5 the ipo was structured so that b was offering shares that it currently held and a was offering shares in itself b apparently received dollar_figure for the shares that it sold and a received dollar_figure for the shares that it offered a used dollar_figure of the proceeds to retire the commercial paper liabilities that it had assumed and used the remainder of the proceeds to redeem d’s partnership_interest a authorized a distribution of dollar_figure to b on or about date the commissioner issued an fpaa to a on date attacking the transaction under a disguised sale theory the primary theory was that certain liabilities of k did not constitute qualified liabilities within the meaning of sec_1_707-5 the taxpayer concedes that it was a disguised sale but disputes that the liabilities were not qualified liabilities a’s tax_matters_partner b filed a petition for redetermination on date in the tax_court law and analysis issue sec_1_707-5 indicates that for purposes of the disguised sale analysis a liability that is assumed_or_taken_subject_to by a partnership in connection with a transfer of property to the partnership is a qualified_liability if the liability is allocable under the rules of sec_1_163-8t to capital expenditures with respect to the contributed_property a qualified_liability has preferential tax treatment to an ordinary liability under the facts of the present case the intermediate subsidiaries have contributed stock in corporate subsidiaries to a taxpayer has raised the argument that the liability represented by the commercial paper is allocable to capital expenditures within the lower-tier subsidiaries contributed to a sec_1_163-8t of the temporary regulations provides rules for determining the character of interest_expense for purposes of sec_163 sec_163 and sec_469 sec_1_163-8t provides that debt is allocated to expenditures in accordance with the use of the debt proceeds sec_1_163-8t provides among other things that a taxpayer may treat any expenditure made from an account within days after debt proceeds are deposited in such account as made from such proceeds sec_1_163-8t provides a similar rule with respect to debt proceeds received in cash section vi of notice_89_35 1989_1_cb_675 which expands the guidance contained in notice_88_20 1988_1_cb_487 and notice_88_37 c b modified the single account and 15-day rules to provide that in the case of debt proceeds deposited in an account taxpayers may treat any expenditure made from any account of the taxpayer or from cash within days before or days after debt proceeds are deposited in any account of the taxpayer as made from such proceeds to the extent thereof section iii of notice_89_35 provides that taxpayers may rely on the guidance with respect to debt proceeds received in cash or deposited in an account after date and on or before the date on which further guidance is published to date no further guidance under sec_1_163-8t has been published therefore section vi of notice_89_35 was still in effect during issue it does not appear to be appropriate to allocate a liability of a taxpayer to a subsidiary’s expenditure under the any account of the taxpayer rule specifically the debt of the corporate parent should not be allocated to expenditures paid out of a subsidiary’s bank account section vi of notice_89_35 provides considerable freedom to taxpayers in determining the proper tracing of debt proceeds in particular notice_89_35 modifies the general_rule of temp sec_1 8t c ii b to provide that the debt proceeds may be allocated to an expenditure out of any account of the taxpayer made within days before or after the proceeds are deposited in an account of the taxpayer however this freedom does not extend to permit the loan proceeds of one taxpayer k to be allocated to the expenditures of other taxpayers the intermediate subsidiaries the taxpayer has apparently represented that the proceeds of the commercial paper were either lent or contributed to the intermediate subsidiaries by k therefore the only expenditure that the proceeds of the commercial paper may be traced to under sec_1_163-8t and notice_89_35 would be the use that k made of the proceeds that is the proceeds of the loans may be traced to either intra-company loans or capital contributions to intermediate subsidiaries to the extent that k lent the proceeds to the intermediate subsidiaries the intermediate subsidiaries would have obtained debt proceeds that could conceivably be traced to capital contributions to the lower-tier subsidiaries in such a case the intermediate subsidiaries could presumably refinance their obligation to k by assuming k’s obligation under the original commercial paper if a then assumed the intermediate subsidiaries’ obligations under the commercial paper when it received the contributions of the interests in the lower-tier subsidiaries then it is theoretically possible that the assumed liability under the commercial paper could be traced to capital expenditures with respect to the contributed_property assuming the intermediate subsidiaries did not contribute the original loan proceeds to the lower-tier subsidiaries but rather loaned the money to the subsidiaries such intercompany loans would not be considered capital expenditures issue district_counsel essentially asks whether a new debt can be traced to the repayment of an old debt so that the refinancing rules apply the any account and 30-day rules of notice_89_35 apply to debt refinancing as defined in sec_1_163-8t in a limited manner sec_1_163-8t specifically indicates that to the extent proceeds of any debt the replacement debt are used to repay any portion of a debt the replacement debt is allocated to the expenditures to which the repaid debt was allocated the amount of replacement debt allocated to any such expenditure is equal to the amount of debt allocated to such expenditures that was repaid with proceeds of the replacement debt to the extent proceeds of the replacement debt are used for expenditures other than repayment of a debt the replacement debt is allocated to expenditures in accordance with the rules of this section these provisions indicate that a taxpayer only has flexibility to allocate the amount of the replacement debt that is not used to repay the original debt sec_1 8t e does not permit any flexibility in the allocation of the portion of the replacement debt that is used to repay the original debt that portion must be allocated to the expenditures that the original debt was allocated to an additional issue has arisen as to whether a debt incurred within days of the repayment of a preexisting debt may be treated as a refinancing within the meaning of sec_1_163-8t of the original debt assuming the proper tracing can be shown it appears appropriate to treat the new debt as a refinancing of the original debt there is no indication in sec_1_163-8t that a refinancing for tracing purposes must be a formal refinancing that is an arrangement where proceeds of a replacement debt are conveyed directly to retire a pre-existing debt sec_1_163-8t merely states that to the extent proceeds of any debt the replacement debt are used to repay any portion of a debt the replacement debt is allocated to the expenditures to which the repaid debt was allocated this general statement only requires that the taxpayer be able to trace the proceeds of the replacement debt to an expenditure to repay the original debt in the absence of any indication to the contrary it should be presumed that the normal rules of sec_1_163-8t as augmented by notice would be used to determine whether the proceeds of the replacement debt can be traced to a repayment of the original debt therefore a taxpayer could treat replacement debt as a refinancing of an original debt if the proceeds of the replacement debt could be traced to a repayment within days out of any account of the original debt issue sec_4 and advice has been requested on the proper interpretation of sec_1 8t j iii that section indicates in part that a n expenditure to make a loan is treated as an expenditure properly chargeable to capital_account with respect to an asset and for purposes of paragraph j i a of this section any repayment of the loan is treated as a disposition of the asset because sec_1_707-5 refers to a liability that is allocable to capital expenditures the theory has been advanced that sec_1 8t j iii mandates that intercompany loans be treated as capital expenditures this does not appear to be the proper interpretation of sec_1 8t j iii sec_1_163-8t addresses the reallocation of debt when the debt had been allocated to a capital_expenditure in particular when an asset is sold any debt that had been allocated to that asset must be reallocated when the proceeds of the disposition are used for another expenditure the language of sec_1_163-8t must be viewed in this context that is debt proceeds that are in turn used to make a loan must be reallocated when the loan is repaid sec_1_163-8t cannot be relied upon for any broader authority as to the nature of intercompany loans intercompany loans to a subsidiary should not constitute capital expenditures with respect to the property transferred under sec_1_707-5 however the partners in this disguised sale are f c and b and it is not apparent that they loaned money to their lower-tier subsidiaries the origin of the funds with k does not change this analysis capital expenditures of the subsidiary incurred and paid_by the subsidiary constitute capital expenditures with respect to the property transferred under sec_1_707-5 but only if the capital_expenditure can be traced to a contribution by the subsidiary’s parent if the expenditure has no relation and cannot be traced to the liability of the parent which is assumed then the liability is not a qualified_liability issue the question of whether these liabilities constituted qualified liabilities necessarily turns upon the determinations outlined above if the intermediate subsidiaries contributed rather than lent money to their lower-tier subsidiaries then the assumed liability could be traced to capital expenditures with respect to the contributed_property however if the intermediate subsidiaries loaned money to their lower-tier subsidiaries then this type of intercompany loan would not be a capital_expenditure and taxpayer would not have satisfied the tracing_rules of sec_1_163-8t moreover even if the intermediate subsidiaries can show that the money was contributed to the lower-tier subsidiaries b must also trace the proceeds of the replacement debt albeit within the confines of the day rule it is b’s burden to show how the intermediate subsidiaries used the proceeds of the loans alternatively we believe this transaction may be viewed in ways that reach results more in accord with the substance of the transaction such as the transfer of the percent interest to the public partners we look forward to working further with you to develop this substance over form approach case development hazards and other considerations please call if you have any further questions by patrick putzi special counsel natural_resources passthroughs special industries branch field service division
